THE THIRTEENTH COURT OF APPEALS

                                        13-17-00272-CV


                     In Interest of Z. L. R., Z. L. R., and Z. R., Children


                                      On appeal from the
                        377th District Court of Victoria County, Texas
                               Trial Cause No. 13-9-75300-D


                                          JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED. No costs are assessed as appellants

filed an affidavit of inability to pay costs.

       We further order this decision certified below for observance.

November 16, 2017